UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDILVER ROJAS-GOMEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (7:10-cr-00058-H-1)


Submitted:   September 22, 2011           Decided:   November 4, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Ronald   Cohen,  Wilmington,   North   Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edilver Rojas-Gomez appeals his conviction, following

his guilty plea to being a felon in possession of firearms, in

violation      of     18    U.S.C.      §§ 922(g)(1),       924    (2006),     and       the

seventy-eight-month              sentence       he   received.          Rojas-Gomez’s

attorney      filed       his    appellate       brief    pursuant     to    Anders       v.

California,         386 U.S. 738   (1967),      averring     there        are    no

meritorious        issues       for   appeal,    but     questioning    the    district

court’s calculation of Rojas-Gomez’s advisory Guidelines range.

In his pro se supplemental brief, Rojas-Gomez also challenges

the calculation of his sentencing range.                          The Government has

moved to dismiss the appeal of Rojas-Gomez’s sentence on the

basis    of   the    waiver      of    appellate     rights   contained       in    Rojas-

Gomez’s plea agreement.                For the reasons that follow, we grant

the Government’s motion to dismiss and dismiss the appeal of

Rojas-Gomez’s sentence, and we affirm his conviction.

              We    first       conclude    that     Rojas-Gomez     has    waived       his

right to appeal his sentence.                A defendant may, in a valid plea

agreement, waive the right to appeal under 18 U.S.C. § 3742

(2006).       United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.

1990).     This court reviews the validity of an appellate waiver

de novo, and will enforce the waiver if it is valid and the

issue appealed is within the scope thereof.                         United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).

                                             2
            An appeal waiver is valid if the defendant knowingly

and   intelligently     agreed    to    the       waiver.       Id.   at   169.    To

determine    whether    a    waiver    is       knowing   and    intelligent,     this

court examines the background, experience, and conduct of the

defendant.       United States v. Broughton-Jones, 71 F.3d 1143, 1146

(4th Cir. 1995).       Based on the totality of circumstances in this

case, we conclude that Rojas-Gomez knowingly and intelligently

entered into the plea agreement and understood the waiver.                        See

United States v. General, 278 F.3d 389, 400 (4th Cir. 2002).

            We    further    conclude   Rojas-Gomez’s           challenges   to   the

calculation of his advisory Guidelines range fall within the

scope of the waiver.          According to the plea agreement, Rojas-

Gomez waived “the right to appeal whatever sentence is imposed,”

save for a sentence in excess of the Guidelines range determined

at sentencing.         (J.A. 9). *      The seventy-eight-month sentence

Rojas-Gomez       received     was      within        his       Guidelines    range.

Accordingly, we conclude the waiver bars appellate review of the

calculation of Rojas-Gomez’s Guidelines range, and thus grant

the Government’s motion to dismiss the appeal of Rojas-Gomez’s

sentence.




      *
       Citations to “J.A.” refer to the joint appendix submitted
by Appellant.



                                            3
             The     appellate      waiver     does    not,   however,    preclude

appellate      review     of    Rojas-Gomez’s     conviction.        Although     no

challenge to Rojas-Gomez’s conviction is raised, because this

case is before us pursuant to Anders, we have reviewed the Fed.

R.   Crim.     P.    11   hearing    and     discern     no   infirmity   in   that

proceeding.     Accordingly, we affirm Rojas-Gomez’s conviction.

             We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.         We thus grant the Government’s motion to dismiss as

to Rojas-Gomez’s sentence and affirm Rojas-Gomez’s conviction.

This court requires that counsel inform Rojas-Gomez, in writing,

of the right to petition the Supreme Court of the United States

for further review.            If Rojas-Gomez requests that a petition be

filed,   but    counsel        believes    that   such    a   petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Rojas-Gomez.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                           4